Citation Nr: 1521628	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia



THE ISSUE

Basic eligibility for VA home loan guaranty benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to February 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination of the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia, that denied the benefit sought on appeal.  In December 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran served on active duty from August 17, 1979 to February 1, 1980, which is a period of less than 181 days.

2.  It is not shown that the Veteran was discharged or released from a period of active duty for a service-connected disability.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702 (West 2014); 38 C.F.R. § 3.315(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004.

The question before the Board is a legal one, as there is no dispute as to the essential facts required to resolve the matter.  The Board notes also that the issue at hand does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. §§ 3701 and 3702, which govern loan guaranty benefits.  Accordingly, the notice and duty to assist provisions of the VCAA do not apply, and no further development under the VCAA is required.

At the hearing before the undersigned, the Veteran was advised of what is needed to substantiate his claim for VA home loan guaranty benefits.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has not alleged any prejudice from any defect in the conduct of the hearing.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  As pertinent to this claim, a Veteran is eligible for housing loan benefits if he: (A) After September 15, 1940, was discharged or released from a period of active duty for a service-connected disability, or (B) Served after July 25, 1947 (and did not serve during the Korean conflict or the Vietnam era), for a period of more than 180 days and was discharged or released therefrom under conditions other than dishonorable, or served more than 180 days in active duty status and continues on active duty without a break therein.  See 38 C.F.R. § 3.315(b).

For purposes of these benefits, the term "Veteran" is defined under 38 U.S.C.A. § 3701(b).  According to 38 U.S.C.A. § 3701(b)(4), the term "Veteran" includes an individual serving on active duty.

The Veteran's DD 214 shows he served from August 17, 1979 to February 1, 1980, and was discharged under honorable conditions.  Based on this evidence, it is not shown that he completed the minimum length of service required for housing loan benefits.  There is also no evidence in the file to show that he was discharged or released from service for a service-connected disability; the Veteran does not contend that his discharge was for a service-connected disability and he has never filed a claim to establish service connection for any disability.  Accordingly, the Veteran does not meet the requirements for a certificate of eligibility for loan guaranty benefits.

The Veteran does not dispute that he served on active duty for less than 181 days.  Instead, he directs attention to the fact that his DD Form 214 documents that his discharge from service came less than two weeks short of fulfilling the 181 day requirement and that the discharge was due to "Air Force Failure to Fulfill Enlistment Agreement."  The Veteran further describes, as presented in his July 2013 notice of disagreement, that "none of my rights as a veteran were ever communicated to me in any way during this process nor the timeframe involved to acquire benefits ever discussed with me."  The Veteran requests that the Board "reconsider this on the overall merits and allow myself and my wife to purchase a home in a reasonable manner."

The Veteran's August 2013 statement with his substantive appeal emphasizes that he "had no control over the method or time frame involved" in his discharge and was not "informed of my rights as a veteran that my time of discharge was short to be eligible for veteran benefit."  The Veteran cites his honorable service, describing that he "was even made squad leader and was an honor graduate in my flight at Lackland AFB...."  He explains that he had long believed he was eligible for the VA home loan guaranty benefits and that he and his wife had "consciously waited until this time in our lives to utilize this single benefit which I feel I am entitled to."

The Board fully understands the Veteran's assertions and sympathizes.  The facts he asserts and the merit of the Veteran's honorable service are not in question; the Board understands the Veteran's frustration and disappointment to learn that he is ineligible for home loan guaranty benefits under the governing law.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic regarding the difficulty he faces without the sought VA home loan guaranty benefits.  The award of VA home loan guaranty benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met.  The Veteran's theory of entitlement seeks award of the benefit on an equitable basis (i.e., a sense of fairness and just due).  However, the Board may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board has no authority to grant claims on an equitable basis; it is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  Absent a change in the governing law, the Board is simply without the authority to award the benefit the Veteran seeks in this case.

The critical facts in this case are not in dispute, and it is the law that is dispositive.  The law is unequivocal in this matter.  As the Veteran served on peacetime active duty for fewer than 181 days and was not discharged from service for a service-connected disability, he clearly lacks basic eligibility for a VA home loan guaranty, and his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


